PUBLISH


               IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               _______________                 07/30/99
                                                            THOMAS K. KAHN
                                                                CLERK
                             Nos. 98-4229, 98-5561
                              _______________

                      D. C. Docket No. 97-6766-Cv-WDF


LAKER AIRWAYS, INC.,

                                                              Plaintiff-Appellant,


                                     versus

BRITISH AIRWAYS, PLC,

                                                             Defendant-Appellee.

                      ______________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                     ______________________________
                                (July 30, 1999)


Before BIRCH and CARNES, Circuit Judges, and MILLS*, Senior District Judge.
_________________
*Honorable Richard Mills, Senior U.S. District Judge for the Central District of
Illinois, sitting by designation.
BIRCH, Circuit Judge:

       Laker Airways, Inc. (“Laker”) appeals the district court's order dismissing its

antitrust action against British Airways PLC (“BA”) pursuant to Federal Rule of

Civil Procedure 19 and the “act of state” doctrine. For the reasons that follow, we

affirm in part, reverse in part, and remand for further proceedings.

                                    I.    BACKGROUND

       Laker sued BA under federal and Florida state antitrust laws alleging that

BA combined and conspired to restrain and monopolize scheduled passenger air

service between Miami, Florida and London, England. Laker named as co-

conspirators certain individuals and Airport Coordination Ltd. (“ACL”), a private

English corporation appointed by the government of the United Kingdom to

coordinate requests for landing and take-off times (“slots”) at British airports. As

relief, Laker sought treble damages and a permanent injunction requiring BA to (1)

cease violating antitrust laws, (2) transfer to Laker a single daily arrival and

departure slot at London's Gatwick Airport, and (3) enter into an interline ticketing

and baggage agreement with Laker.1



       1
         Although Laker sought a transfer of slots at the time this case was before the district
court, because the airline no longer operates in the transatlantic market, Laker now asserts that it
seeks only monetary relief. Because the specific form of relief does not change our analysis, we
need not further address this issue.

                                                 2
       The district court dismissed Laker's complaint because Laker failed to join

ACL, an indispensable party within the meaning of Rule 19, and further concluded

that even had ACL been joined, the act of state doctrine barred Laker's suit. Laker

then filed a motion for relief from the judgment pursuant to Federal Rule of Civil

Procedure 60(b)(3), which the district court denied.

       On appeal, Laker argues that the district court improperly applied Federal

Rule of Civil Procedure 19 because it did not consider whether in equity and good

conscience Laker's suit should be allowed to proceed in the absence of ACL.

Laker also contends that the district court should not have applied the act of state

doctrine to the actions of ACL because the government of the United Kingdom has

no role in slot allocation.

                                    II.    DISCUSSION

A.     Slot Allocation Process

       The transatlantic airline industry is a highly regulated business controlled, to

a great extent, through negotiations among national governments.2 The

governments of the United States and the United Kingdom have signed two

bilateral treaties which control many aspects of the transatlantic industry, including


       2
         Although in the past decade there has been an increased push to deregulate the
international air transportation business in order to increase competitiveness, national
governments remain highly involved.

                                                3
factors such as the number of carriers, fares, capacity, and route designations.3 As

a result of these international agreements, a backdrop of national sovereignty

pervades discussions about transatlantic air transport issues.

       While bilateral treaties control the number of entrants into the Miami-

London market and designate the U.S. airlines given access to London's Heathrow

Airport, forcing Laker to land at London's Gatwick Airport, the gravamen of

Laker's complaint is that BA conspired with ACL to prevent Laker from being

allocated desirable landing and take-off slots at Gatwick.4 We must first consider,

then, the United Kingdom's procedure for slot allocation. On January 18, 1993, the

Council of the European Communities issued a regulation setting forth the

common rules for the allocation of slots at Community airports. See Council

Regulation 95/93, 1993 O.J. (L 14). This regulation required Member States to

“ensure the appointment of a natural or legal person” to act as airport coordinator,

after consultations with the air carriers regularly using the airport facilities. Id., art.

       3
       Agreement Between the Government of the United States of America and the
Government of the United Kingdom of Great Britain Relating to Air Services Between Their
Respective Territories, Feb. 11, 1946. U.S.-U.K., 60 Stat. 1499 [Bermuda I], and 23 July 1977,
28 U.S.T. 5367, T.I.A.S. No. 8641 [Bermuda II].
       4
        Although Laker receive slots at Gatwick Airport for the summer 1997 season, it
contends that BA and ACL acted in tandem to prevent Laker from obtaining time slots that are
more commercially advantageous. Laker asserts that slots allowing for arrival in London in the
early morning hours and departures between 10:00am and 1:00pm local time are the most
commercially desirable because they allow for convenient connections to other flights and
enable passengers to reach Miami before dark.

                                               4
4(1). The coordinator is then responsible for the allocation of slots. Id., art. 4(5).

The regulations further provide that the Member State “shall ensure that the

coordinator carries out his duties . . . in an independent manner.” Id., art. 4(2).

The coordinator is to act in “a neutral, non-discriminatory and transparent way.”

Id., art. 4(3). Finally, the regulations provide that “[s]lots may be freely exchanged

between air carriers or transferred by an air carrier from one route, or type of

service, to another, by mutual agreement or as a result of a total or partial takeover

or unilaterally. Any such exchanges or transfers shall be transparent and subject to

confirmation of feasibility.” Id., art. 8(4).

      To implement the European Community regulation, the Parliament of the

United Kingdom enacted The Airports Slot Allocation Regulations 1993, S.I.

1993, No. 1067 (”ASAR”). This legislation provides that the appointment of any

person as a coordinator must be approved by the Secretary of State for Transport,

the Minister designated for the purpose of monitoring, among other things, the

allocation of slots. The Secretary may withdraw approval of a coordinator if he

has not performed in an independent manner. ASAR, ¶ 4(3). ACL is the

designated slot allocation coordinator for London's Gatwick Airport. ACL is

composed of a representative of all United Kingdom airlines who wish to

participate. Each member of ACL may designate a representative to the Board of


                                            5
ACL. Each representative, or director, has an equal, single vote in the actions of

the organization. Laker alleges that by virtue of its size and importance in the

airline business, BA has been able to control the decisions of ACL.

B.     Rule 19 Dismissal – Slot Allocation

       We review dismissal for failure to join an indispensable party for abuse of

discretion. Mann v. City of Albany, 883 F.2d 999, 1003 (11th Cir. 1989). Federal

Rule of Civil Procedure 195 sets forth a two-part analysis. First, the court must

determine whether the person in question should be joined. If the person should be

       5
        Rule 19 provides:
 (a) Persons to be Joined if Feasible. A person who is subject to service of process and whose
joinder will not deprive the court of jurisdiction over the subject matter of the action shall be
joined as a party in the action if (1) in the person's absence complete relief cannot be accorded
among those already parties, or (2) the person claims an interest relating to the subject of the
action and is so situated that the disposition of the action in the person's absence may (i) as a
practical matter impair or impede the person's ability to protect that interest or (ii) leave any of
the persons already parties subject to a substantial risk of incurring double, multiple, or
otherwise inconsistent obligations by reason of the claimed interest. If the person has not been
so joined, the court shall order that the person be made a party. If the person
should join as a plaintiff but refuses to do so, the person may be made a defendant, or, in a
proper case, an involuntary plaintiff. If the joined party objects to venue and joinder of that
party would render the venue of the action improper, that party shall be dismissed from the
action.
 (b) Determination by Court Whenever Joinder not Feasible. If a person as described in
subdivision (a)(1)-(2) hereof cannot be made a party, the court shall determine whether in equity
and good conscience the action should proceed among the parties before it, or should be
dismissed, the absent person being thus regarded as indispensable. The factors to be considered
by the court include: first, to what extent a judgment rendered in the person's absence might be
prejudicial to the person or those already parties; second, the extent to which, by protective
provisions in the judgment, by the shaping of relief, or other measures, the prejudice can be
lessened or avoided; third, whether a judgment rendered in the person's absence will be
adequate; fourth, whether the plaintiff will have an adequate remedy if the action is dismissed
for nonjoinder.


                                                 6
joined, but for some reason cannot be, the court must analyze the factors outlined

in Rule 19(b) to determine whether “in equity and good conscience the action

should proceed among the parties before it, or should be dismissed, the absent

person thus regarded as indispensable.” Fed. R. Civ. P. 19(b). See also Wymbs v.

Republican State Executive Comm., 719 F.2d 1072, 1079 (11th Cir. 1983)

(applying Rule 19(a) & (b)).

      A.     Necessary Party

      A party is considered “necessary” to the action if the court determines either

that complete relief cannot be granted with the present parties or the absent party

has an interest in the disposition of the current proceedings. Id. Laker argues that

ACL need not be joined in the suit because (1) it seeks now only monetary

damages, which BA can provide without ACL and (2) even if Laker were still

pursuing slots, BA could transfer a slot to Laker without the involvement of ACL.

Laker is correct in arguing that courts have held that joint tortfeasors need not all

be joined in one lawsuit. See Temple v. Synthes Corp., 498 U.S. 5, 7, 111 S. Ct.

315, 316, 112 L.Ed.2d 263 (1990) (“It has long been the rule that it is not

necessary for all joint tortfeasors to be named as defendants in a single lawsuit. . . .

The Advisory Committee Notes to Rule 19(a) explicitly state that a tortfeasor with




                                           7
the usual 331 F. Supp.

92, 105-06 (C.D. Cal. 1971) (while under Rule 19 there are some cases which state

that antitrust co-conspirators need not be joined, here, joint tortfeasor still had

interests covered by Rule 19(a) and therefore had to be joined), aff'd, 461 F.2d

1261 (9th Cir. 1972). In order to prove its antitrust claims, Laker would be

required to show that ACL acted in other “than an independent manner.” Such a

ruling would surely implicate the interests of ACL because the United Kingdom's

enabling legislation, ASAR, requires that the Secretary of State for Transport

withdraw its approval of an appointed coordinator if its behavior is not neutral.

ASAR, ¶ 4(3). Likewise, in Boles v. Greeneville Housing Authority, 468 F.2d 476

(6th Cir. 1972), the Sixth Circuit determined that the Department of Housing and

Urban Development (HUD) was an “indispensable party” when plaintiffs


                                           8
“indirectly attacked” HUD's approval of a development plan. Id. at 479.6 See also

Doty v. St. Mary Parish Land Co., 598 F.2d 885, 887 (5th Cir. 1979) (“A district

court may refuse to proceed with the action if prejudice would result to either the

absent party or to parties already joined.”).

       Furthermore, we held in Haas v. Jefferson National Bank, 442 F.2d 394 (5th

Cir. 1971), that a joint tortfeasor will be considered a necessary party when the

absent party “emerges as an active participant” in the allegations made in the

complaint that are “critical to the disposition of the important issues in the

litigation.” Id. at 398. Here, Laker is alleging that BA conspired with ACL to

favor BA in the slot allocation process. According to Laker's complaint, ACL

would certainly be considered an active participant in the allegations. ACL is the

only entity that can allocate slots at Gatwick Airport. Without ACL, BA would not

be able to manipulate, as Laker suggests, the slot allocation process. ACL, then,

has significant interest in the resolution of the allegations surrounding the slot

allocation process because the resolution will inevitably comment upon the




       6
        We applied the Boles analysis with approval in Ranger Insurance Co. v. United Housing,
488 F.2d 682, 683 (5th Cir. 1974). In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc), this court adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to October 1, 1981.

                                                9
neutrality and independence of the process. We determine, therefore, that ACL is a

necessary party and should be joined, if feasible.7

              2.      Analysis Under Rule 19(b)

       If a necessary party cannot be joined, the court must then proceed to Rule

19(b) and consider whether in “equity and good conscience,” the suit should

proceed without the necessary party. The court balances four factors in this

analysis: (1) how prejudicial a judgment would be to the nonjoined and joined

parties, (2) whether the prejudice could be lessened depending on the relief

fashioned, (3) whether the judgment without joinder would be adequate, and (4)

whether the plaintiff would have any alternative remedies were the case dismissed

for nonjoinder. See Wymbs, 719 F.2d at 1079.

       The primary factor weighing in favor of dismissal of this action is the

prejudice that would accrue to the interest of ACL, the nonjoined party, if the case

were to proceed. In a broad sense, the United Kingdom has the ultimate

responsibility for ensuring that the designated airport coordinator acts in a neutral

and independent manner. As a result, Laker's suit is, in essence, a challenge to the



       7
        The record is devoid of any explanation for why Laker declined to name ACL as a
defendant, except for a brief reference during oral argument to “service of process” problems.
Nonetheless, we assume it is not feasible to join ACL and proceed with an analysis of Rule 19(b)
to determine whether the suit should proceed in the absence of ACL.

                                              10
United Kingdom's implementation of EC Regulation 95/93 and ACL's slot

allocation process under that Regulation and ASAR.

       Because slots are a limited resource, see Eastern Airlines v. FAA, 772 F.2d

1508, 1510 (11th Cir. 1985) (“At high density airports, slots are scarce and, hence,

quite valuable.”), the process of allocating slots has been the source of many

disputes among air carriers and their representative countries.8 EC Regulation

95/93 itself anticipates the possibility of international difficulties caused by the slot

allocation process and provides for “appropriate action” to be taken against a state

that violates the non-discrimination provisions of the regulation. Id., art. 12. See

also Air Canada v. United States Dep't of Transportation, 843 F.2d 1483, 1485-86

(D.C. Cir. 1988) (discussing “long-running controversy between Canada and the

United States over landing rights at LaGuardia Airport”). The government of the

United Kingdom maintains control over the number of slots that can be issued at

each airport. See R1-5-4 (“U.K. Air Traffic Control has established the number of

landings and take-offs (called 14 C.F.R. §§ 93.121-93.133, 93.211-93.251 (1996).

                                               11
Regulation 95/93 and ASAR in an independent and neutral manner. If ACL does

not fulfill this responsibility, the Secretary of State for Transport may withdraw its

approval of ACL as airport coordinator. ACL, then, would be prejudiced by not

being able to participate in a proceeding which would, at the very least, comment

upon ACL's allocation of slots.

      In considering the second and third factors of Rule 19(b), Laker argues that

relief could be fashioned so as not to prejudice ACL because Laker now

exclusively seeks money damages from BA. As previously discussed, we

acknowledge that Laker no longer asks the court to order ACL directly to

undertake or cease specific conduct. Nevertheless, in order to establish an antitrust

claim against BA, Laker necessarily would have to demonstrate that ACL failed to

follow EC and UK legislative directives. The adjusted relief Laker seeks does not

sufficiently diminish or eliminate the prejudice that would inure to ACL as a

nonjoined party if a court were to determine that ACL acted improperly.

      Finally, we note that our consideration of the fourth factor applicable to our

analysis of Rule 19(b) -- whether the plaintiff would have an alternative remedy

were the case dismissed for nonjoinder -- also suggests that dismissal is

appropriate. As observed by BA, Laker may still: (1) raise a complaint with the

United Kingdom's Secretary of State for Transport that ACL is not allocating slots


                                          12
in an independent and neutral manner or (2) petition the United States Department

of Transportation and the Federal Aviation Administration to restrict slots provided

to the United Kingdom because of the alleged unfair slot allocation at Gatwick

Airport.9 See Keweenaw Bay Indian Community v. Michigan, 11 F.3d 1341, 1348

(6th Cir. 1993) (where administrative agency was authorized to address plaintiffs'

complaint, plaintiffs had an adequate remedy under fourth factor of Rule 19(b)).10

We therefore determine that Laker has available other viable avenues of redress.

       In sum, we find that each of the four factors outlined in Rule 19(b) argues in

favor of dismissal of the portion of Laker's complaint concerning the slot allocation

process at London's Gatwick Airport. As a result, we hold that the district court

did not abuse its discretion in dismissing that portion of Laker's suit.11

C.     Rule 19 Dismissal – Interline Agreements




       9
        Pursuant to the International Air Transportation Fair Competitive Practices Act of 1974,
codified at 49 U.S.C. § 41310, the United States has deemed that foreign governments are held
responsible when slots are not distributed properly at airports within their borders
       10
          In light of the difficult history of air transport relations in the international community,
the fact that the United States has adopted administrative procedures to address alleged partiality
in the slot allocation process further emphasizes the interest of ACL, and indirectly, the United
Kingdom.
       11
         Since we affirm the district court's conclusion that under Federal Rule of Civil
Procedure 19 ACL is a necessary party that cannot be joined for reasons other than the act of
state doctrine, thereby requiring dismissal of the suit, we need not address the district court's
application of the act of state doctrine.

                                                 13
      To the extent, however, that Laker complains that BA has improperly

refused to enter into interline ticketing and baggage agreements with Laker, the

interests of ACL are not implicated. Interline agreements allow passengers to have

their baggage automatically transferred between airlines on one baggage check

ticket. Laker alleges that interline agreements with BA are necessary in order to

compete effectively in the Miami-London market. An interline agreement, in

contrast to slot allocation, is simply a contract between airline carriers and involves

no other authorizing parties. As a result, no interests of ACL are implicated by

interline agreements.

      In addition, we conclude that ACL cannot be considered a necessary party to

Laker's interline agreements claim under the “complete relief” prong of Rule 19(a)

because it is solely the airlines themselves that determine whether to enter into

these agreements. As a result, the district court abused its discretion in dismissing

the interline agreements portion of Laker's complaint on Rule 19 grounds. See Jota

v. Texaco, Inc., 157 F.3d 153, 161-62 (2d Cir. 1998) (in suit by residents of

Ecuador against Texaco for environmental and personal injuries allegedly incurred

as a result of Texaco's oil fields in Ecuador, court affirmed Rule 19 dismissal of

claims where complete relief could not be accorded by Texaco, but allowed claims

not related to the actions of the government of Ecuador); Peregrine Myanmar Ltd


                                          14
v. Segal, 89 F.3d 41, 48-49 (2d Cir. 1996) (“complete relief” can be accorded

where nothing in the district court's statements or final judgment requires the

Myanmar Ministry of Fisheries to do anything or change any of its positions). We

imply no view about whether the interline agreements portion of the complaint

may be subject to dismissal on grounds other than Rule 19.

D.   Laker's Rule 60(b)(3) Motion

      Following the district court's dismissal of Laker's suit, pursuant to Rule 19

and the act of state doctrine, the district court also rejected Laker's Rule 60(b)(3)

motion for relief from judgment. Laker argued that the district court should

reevaluate its act of state decision in light of a Diplomatic Note entered by the

Government of the United Kingdom in another case concerning slot allocation.

Laker contends the Note provides evidence that ACL is not acting on behalf of the

government of the United Kingdom when it allocates slots. Since we hold, without

ruling upon the act of state doctrine, that the district court was correct in dismissing

this case under Rule 19(b), Laker's appeal concerning the denial of its Rule

60(b)(3) motion is moot.

                               III.   CONCLUSION

      We affirm the judgment of the district court dismissing Laker's suit against BA

concerning the slot allocation process at Gatwick Airport because ACL is an


                                          15
indispensable party under Federal Rule of Civil Procedure 19. We reverse the district

court's dismissal of Laker's claim concerning BA's refusal to enter into certain

interline agreements with Laker because ACL is not a necessary party to that claim

under Rule 19(a) and remand that claim to the district court for further proceedings

in light of this opinion.

AFFIRMED in part, REVERSED in part, and REMANDED.




                                         16